Woodward, J.:
The plaintiff was nonsuited in an action to recover damages to personal property due to defendant’s negligence, on the ground that the evidence failed to show freedom from contributory negligence. I think the evi- < deuce showed that the plaintiff’s driver exercised some degree of care under the circumstances of the case, and that he was entitled to go to the jury. The judgment should be reversed and a new trial ordered, costs to abide the event. Hirschberg, P. J., Gaynor, Rich and Miller, JJ., concurred. Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.